Citation Nr: 1707824	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability, on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1964 to April 1968, including service in Thailand beginning in June 1967. He was in receipt of the National Defense Service Medal. The Veteran died in January 2013 at the age of 67 of cardiac arrest, ischemic heart disease, and diabetes. At the time of his death, a claim was pending for service connection for diabetes mellitus (DM). Within one year of his death, the appellant (the Veteran's wife) filed a claim for accrued benefits. Under the Veterans' Benefits Improvement Act of 2008, the appellant is therefore substituted as the claimant. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In June 2012, prior to the Veteran's death, the Board dismissed a claim for entitlement to service connection for chronic obstructive pulmonary disease, denied entitlement to an increased evaluation for service-connected left knee disability, and remanded the issues of entitlement to service connection for DM, entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151, and entitlement to a TDIU to the RO for additional development, to include obtaining additional evidence related to the claim for service connection for DM, a nexus opinion on the Veteran's 1151 claim, and an opinion related to a TDIU claim.    

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in December 2011; the Veteran and his daughter testified at a videoconference hearing before the undersigned in March 2012. A transcript of each hearing is of record.  

A January 2015 Board decision, in pertinent part, denied the claim for service connection for DM and the claim for a TDIU. The appellant appealed the portion of the January 2015 Board decision denying these claims to the United States Court of Appeals for Veterans Claims (Court). In November 2015, pursuant to a November 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied entitlement to service connection for DM and entitlement to a TDIU and remanded the claims to the Board for further proceedings.

In a March 2016 decision, the Board again denied entitlement to service connection for DM and remanded the issue of entitlement to a TDIU for additional development. The TDIU claim has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in January 2013; the causes of death as listed on the death certificate were cardiac arrest, ischemic heart disease, and diabetes.  

2. At the time of the Veteran's death, service connection was in effect for calcific patellar tendonitis of the left knee (left knee disability), rated as 50 percent disabling.
3. Prior to his death, the Veteran had completed high school; he last worked full time in 2002 in security at a hotel.  

4. In November 2016, the Acting Director of the VA Compensation Service denied the appellant's claim for an extraschedular TDIU.

5. The preponderance of the evidence of record does not demonstrate that the Veteran's service-connected left knee disability precluded him from securing or following a substantially gainful employment prior to his death.


CONCLUSION OF LAW

The criteria for a TDIU on a schedular and extraschedular basis are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5121, 5121A  (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The appellant has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.
VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appellant's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's March 2016 remand, the Agency of Original Jurisdiction (AOJ) provided an addendum opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in November 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's March 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. §§ 3.341(a), 4.19. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The appellant contends that prior to his death, the Veteran was unemployable due to his service-connected disability. In this case, prior to the Veteran's death, service connection was in effect for a left knee disability, evaluated as 50 percent disabling. His combined disability evaluation was 50 percent. Thus, he did not have a single disability rated at 60 percent disabling or a combined rating of 70 percent. Therefore, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, and pursuant to the Board's March 2016 remand, the claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration. In November 2016, the Acting Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter. See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Board must now determine whether the Veteran was unemployable prior to his death by reason of his service-connected left knee disability alone, taking into consideration his educational and occupational background. 

When examined by VA in September 2009, it was noted that the Veteran had been unemployed for 2-5 years; the reason given for his unemployment was Social Security disability and above-the-knee amputation. The diagnoses were chronic patellar tendonitis of the left knee and lateral meniscus tear of the left knee. His left knee condition had a significant effect on his usual occupation, because of decreased mobility, lack of stamina, weakness or fatigue, decreased strength, and pain. His condition had a severe effect on exercise, sports, recreation, and traveling but no more than a mild effect on activities such as chores, shopping, dressing, and grooming.

When examined by VA in July 2010, the Veteran complained of left knee deformity, stiffness, weakness, and decreased speed of joint motion. The examiner indicated that the Veteran required a wheelchair due to the right above-the-knee amputation and amputation of the left foot. The Veteran said that he had retired in 2007 from his job as a hotel manager because of left knee and leg pain. There was objective evidence of bony joint enlargement, crepitus, heart, pain at rest, and guarding of movement. There was no left knee instability or pain on motion. Flexion was limited to 120 degrees and extension was limited to 50 degrees. The diagnoses were degenerative joint disease of the left knee and enchondroma of the left knee. It was noted that the Veteran's diagnoses prevented chores, shopping, exercise, sports, recreation, and driving.

According to an August 2011 VA orthopedic consultation report, the Veteran had a history of an above-the-knee amputation on the right due to vascular disease and a transmetatarsal amputation on the left due to vascular disease. The assessment was knee flexion contracture, left leg, secondary to chronic flexed position in wheelchair.

The Veteran submitted a VA Form 21-8940 in December 2012. He reported that he had completed high school and that he last worked full time in 2002. He noted that he became too disabled to work in 2009. The Veteran also listed his "bilateral amputations" as the service-connected disability which precluded him from securing or following any substantially gainful occupation. The Veteran also reported having been previously employed as a security guard for a motel and as a truck broker.    

According to a December 2012 statement from Y. Leon, M.D., the Veteran was followed for diabetes, coronary artery disease, peripheral vascular disease, hypertension, and amputations of both lower extremities.

Pursuant to the Board's March 2016 remand, a VA examiner reviewed the Veteran's claims file in August 2016 and determined that the Veteran, prior to his death, would have likely functioned well in predominantly sedentary roles such as clerical/office work, telephone sales, data entry or home-based computer work. The examiner stated that the Veteran's education level was sufficient to work in most entry-level sedentary positions in view of his of his documented past work history in hospitality, which involved managing a hotel. The examiner noted that the Veteran's work experience and education allowed him to be able to perform in a sedentary work position prior to death and concluded that the Veteran was best suited for a sedentary position.

Regarding the Veteran's reported work history, the Board notes that the Veteran was an unreliable historian. Specifically, during his July 2010 examination, the Veteran stated that he retired due to his left knee and leg pain. However, at his previous September 2009 examination, the Veteran reported that he had retired approximately 2 to 5 years ago due to his Social Security disability and right knee amputation. Moreover, on his December 2012 VA 21-8940, the Veteran listed his "bilateral amputations" as the disability which precluded him from working. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). These inconsistencies in the record weigh against the Veteran's credibility as to the circumstances of his employment history and reasons for retirement. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Thus, after a review of the evidence of record, the Board finds that a TDIU on a schedular or extraschedular basis is not warranted. The Board finds that the record fails to demonstrate that the Veteran, prior to his death, was unable to secure or follow substantially gainful employment due to his service-connected left knee disability. The left knee disability was manifested by substantial loss of motion, which warranted the 50 percent schedular evaluation. However, the record does not exhibit the left knee disability to be productive of such debilitation to preclude employability. It is noted that the clinical evidence showed that the Veteran's need for a wheelchair was attributed to the non-service-connected lower extremity amputations, rather than the service-connected limited extension of the left knee. Furthermore, the record also contains probative evidence indicating that the Veteran was capable of following substantially gainful employment of a sedentary nature.

In sum, the Board finds that the evidence of record does not show that the Veteran was precluded from securing or following substantially gainful employment as a result of his service-connected disability in order to warrant TDIU on a schedular or an extraschedular basis. As such, the preponderance of the evidence is against the claim and that the benefit of the doubt does not apply. Therefore, entitlement to a  TDIU is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability, on the basis of substitution is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


